Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening receptacle and the receptacle being formed as a slot as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 objected to because of the following informalities:  
Regarding Claim 9, line 4, “at least with lay-on surfaces”, the lay-on surfaces aren’t positively recited. Examiner suggests to change to “a lay on surface” or to change the dependency of the claim to avoid any antecedent basis issues.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 13, 15, 17-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaszewski US 20170314298 A1.
Regarding Claim 1, Tomaszewski teaches: A motor vehicle latch (Fig 1) for a motor vehicle rear door (P002), the motor vehicle latch comprising: a latch cover (Fig 1, components can be seen mounted to a latch cover that is the support structure located underneath all the components); a locking mechanism (13) having a catch (14) and at least one pawl (15), at least one coupling lever (3);  at least one electrical drive (19) having a drive element (unnumbered feature comprising: 54, 6), the at least one coupling levers assuming various positions (Figs 2a, 2d, and 2c) and interacting with the drive element (Fig 2a, coupling lever 3 can be seen interacting with 6 of the drive element) and a central locking mechanism (28), the at least one coupling lever being connected to the drive element to assume the various positions (Fig 2a, coupling lever connected to drive element 6), wherein the drive element and/or the latch cover has a latching contour (Fig 2a, drive element 6 has latching contour that is the entire outer surface of drive element 6) having at least two position receiving points (Figs 2c, side of 6 of drive element that 3 is in contact with, and Fig 2a/2d, widest side on 6 of drive element where coupling lever 3 is making contact), at least one of the at least two position receiving points being asymmetrical (Fig 2c, contour of drive element 6 that is in contact with coupling lever 3 can be seen to be of different curvature to either side of the contact point, therefore it is asymmetrical), and a spring mechanism (9) that cooperates with the latching contour (Fig 2a, spring mechanism 9 cooperates with latching contour via coupling lever 3) whereby the at least one coupling lever is configured to be positioned in the  various positions (Comparing Fig 2d to 2c, when 6 of the drive element is driven, spring mechanism 9 helps to move the coupling lever from the position in Fig 2d to position in Fig 2c).
Regarding Claim 2, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein at least a second position receiving point (position receiving point of 6 of drive element shown in Fig 2a/2d) of the at least two position receiving points has a geometry (side of position receiving point of 6 of drive element shown in Fig 2a/2d) that differs from a first position receiving point (position receiving point of 6 of drive element shown in Fig 2c) of the at least two position receiving points (Comparing the second position receiving point in Fig 2a/2d with the first position receiving point in Fig 2c, the different sides of 6 of the drive element are different shaped contours).
Regarding Claim 3, Tomaszewski teaches: The motor vehicle latch according to claim 2, wherein the various positions include a first position (position of coupling lever 3 in Fig 2c) having a first adjustment angle (Fig 2c, the initial angle of 6 of the drive element, see annotated figure below, zero degrees), a second position (position of coupling lever 3 in Fig 2d) having a second adjustment angle (Fig 2d, second angle of 6 of the drive element that has rotated clockwise from the first adjustment angle, see annotated figure below, about 190 degrees), and a third position (position of coupling lever 3 in Fig 2a. Please note: it is the position of the Examiner that based on where the coupling lever is contacting 6 of the drive element, a constant radius arc, that the position of the coupling lever is different than in the second position shown in Fig 2d, where the arc of 6 of the drive element that coupling lever 3 is contacting) having a third adjustment angle (Fig 2a, third angle of the drive element which has rotated clockwise the furthest amount from the first adjustment angle and the second adjustment angle, see annotated figure below, about 275 degrees), wherein the second adjustment angle of the second position and/or the third adjustment angle the third position are larger than the first adjustment angle of the first 4position (Comparing Fig 2c to Figs 2d and 2a, the second and third adjustment angles are further rotations and therefore larger angles than the first adjustment angle as the angle of the drive element has rotated clockwise past the first adjustment angle). 
    PNG
    media_image1.png
    280
    281
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    229
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    303
    410
    media_image3.png
    Greyscale

Regarding Claim 4, Tomaszewski teaches: The motor vehicle latch according to claim 3 wherein the second adjustment angle (see annotated figure above) of the second position is formed in a region between a tipping point (see annotated figure below) and an apex of the second position receiving point (see annotated figure below). 
    PNG
    media_image4.png
    346
    601
    media_image4.png
    Greyscale

Regarding Claim 5, Tomaszewski teaches: The motor vehicle latch according to claim 4, wherein the first position (coupling lever in Fig 2c based on position of 6 of the drive element) is arranged inside the first position receiving point (see annotated figure 2c below), and the third position (coupling lever 3 in Fig 2a based on position of 6 of the drive element) is arranged inside the second position receiving point (see annotated figure 2a below), the tipping point being formed between the first position receiving point and the second position receiving point (see annotated figure below). 
    PNG
    media_image5.png
    197
    346
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    349
    573
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    349
    573
    media_image7.png
    Greyscale

Regarding Claim 6, Tomaszewski teaches: The motor vehicle latch according to claim 3, wherein the first position receiving point is of a first length (See annotated Figure 2a above, length of thick line which indicates first position receiving point), and at least the second position receiving point is of a second length (See annotated Figure 2a above, length of thin line), the second length of the second position receiving point being greater than the first length of the first position receiving point (Comparing the two lines, the thin line which represents the second position receiving point, is longer than the thick line which represents the first position receiving point)
Regarding Claim 7, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein the at least two position receiving points are formed to be semi-circular and/or V-shaped (Figs 2a, 2c, 2d, as the outer circumference of 6 of the drive element is curved the whole way around, each position receiving point, first Fig 2a, second Fig 2c, and third Fig 2d, are all semi-circular in shape).
Regarding Claim 10, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein the spring mechanism, is arranged on the latch cover or on the coupling lever (Fig 2a, spring mechanism 9 is seen to be arranged on the coupling lever).
Regarding Claim 13, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein the drive element is a worm gear (Fig 2a, 56 of the drive element is driven by a worm 54 and is therefore a worm gear) and comprises an external toothing portion (Fig 2a, external toothing of worm gear 56 can be seen on the exterior edges of the gear) which is enqaqeable with the electrical drive (Fig 2a, engagement between the worm 54 and the teeth of worm gear 56 of the drive element is shown).
Regarding Claim 15, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein the drive element comprises a mechanical end stop (P0071, L14, “component connected to PL gear 56”), wherein the mechanical end stop is configured for contact with a housing stop (P0071, L15, “a corresponding limit surface”) on the latch cover or a latch casing (P0071 L14-15) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04. Therefore it is the position of the Examiner that the component connected to the PL gear 56 contacting a corresponding limit surface, that the component connected to the PL gear 56 has the ability to contact a stop located on the latch cover). 
Regarding Claim 17, Tomaszewski teaches: The motor vehicle latch according to claim 1, wherein the at least one coupling lever is arranged on the drive element (Fig 2a, coupling lever is arranged on the drive element via contact with 6 of the drive element), wherein the drive element is rotatable about an axis of rotation (Fig 2a, axis of rotation can be seen at the center of drive element 54, 6).
Regarding Claim 18, Tomaszewski teaches: The motor vehicle latch according to claim 4, wherein the tipping point form a highest point (See annotated Figure 2a above, tipping point forms highest point, point furthest from the center of 6 of the drive element) between the apex of the second position receiving point and another apex of the first position receiving point (See annotated Figure 2a above, tipping point is located between the apex/center of each of the position receiving points.
Allowable Subject Matter
Claims 8-9, 11-12, 14, and 16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 8. The closest prior art of record, Tomaszewski US 20170314298 A1, teaches a vehicle latch having much of the claimed structure but fails to teach the spring mechanism having a contact point on a lay-on surface in a first position receiving point of the at least two position receiving points, and the spring mechanism having aa contact point in a second position receiving point that is a contact surface.
Regarding Claim 9, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 8. The closest prior art of record, Tomaszewski US 20170314298 A1, teaches a vehicle latch having much of the claimed structure but fails to teach a coil portion of the spring mechanism contacting lay on surfaces of the at least two position receiving points.
Regarding Claims 11 and 16, these claims are objected to due to their dependency upon claim 9.
Regarding Claim 12, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 12. The closest prior art of record, Tomaszewski US 20170314298 A1, teaches a vehicle latch having much of the claimed structure but fails to teach the spring mechanism comprising at least two fastening ends that are arranged in a fastening receptacle that is formed as a slot.
Regarding Claim 14, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 14. The closest prior art of record, Tomaszewski US 20170314298 A1, teaches a vehicle latch having much of the claimed structure but fails to teach the coupling lever mounted on a bearing seat on the drive element.
Regarding Claim 19, none of the prior art discloses or renders obvious a vehicle latch having the combination of features recited in claim 19. The closest prior art of record, Tomaszewski US 20170314298 A1, teaches a vehicle latch having much of the claimed structure but fails to teach the at least two receiving positions are formed as concave receptacles in the latching contour that enable the spring mechanism to slide into the at least two position receiving points.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675